EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THEYEAR ENDEDJANUARY 31, 2013 Page 1 The following discussion and analysis of the operations, results and financial position of Coral Gold Resources Ltd. (the “Company” or “Coral”) should be read in conjunction with the Company’s audited condensed consolidated financial statements for the year ended January 31, 2013 and the notes thereto (“Consolidated Financial Statements”). This Management Discussion and Analysis (“MD&A”) is dated May 30, 2013 and discloses specified information up to that date. Coral is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Unless otherwise cited, references to dollar amounts are in Canadian dollars. Throughout this report we refer to “Coral”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Coral Gold Resources Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com and the Company’s website at www.coralgold.com. Business Overview The Company is an exploration stage entity whose principal business activities are the acquisition, exploration and development of mineral properties. The Company’s mining claims are located in the states of Nevada and California in the United States. The Company’s present principal exploration activities have been focused on the Robertson mining claims located in Crescent Valley, Nevada. The Company is a reporting issuer in British Columbia, Alberta and Ontario, a foreign issuer with the United States Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol CLH, on the OTCBB under the symbol CLHRF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV8. The Consolidated Financial Statements reflect the financial position and results of operations of Coral and its active US subsidiary, Coral Resources, Inc. All material intercompany transactions have been eliminated. Overall Performance The following is a summary of significant events and transactions during the year ended January 31, 2013 and to the date of this MD&A: Robertson Property, Nevada Coral’s Robertson property is an advanced stage exploration project located along the Battle Mountain/Cortez Gold trend in north-central Nevada and immediately adjacent to the Pipeline gold mine. Over the past 25 years, Coral Gold and various joint venture partners have spent more than $25 million exploring the Robertson property. In that time an extensive database comprised of 533,453 feet of drilling through 1,160 drill holes and 101,757 gold assays has outlined 10 gold zones. In January 2012, Coral's independent engineering firm, Beacon Hill Consultants (1988) Ltd. published a Preliminary Economic Assessment ("PEA") on 3 of the 10 known gold zones and determined that the Robertson Property is one of merit that warrants further development. The report also contained a current mineral resource estimate. In mid-2010, exploration of the property was essentially halted by the U.S. Bureau of Land Management (“BLM”). Coral will be able to continue developing the property once a new environmental assessment and amended plan of operations have been accepted by the BLM. MANAGEMENT DISCUSSION AND ANALYSIS FOR THEYEAR ENDEDJANUARY 31, 2013 Page 2 During the second quarter, Coral drilled 13 holes which were permitted since they had been included in a previous plan of operations.The holes werepart of the Phase 1 drill program as proposed in the January 2012 PEA and were designed to determine if Amax Gold Inc.'s ("Amax") historic drilling data from the property could be used with certainty to upgrade the level of confidence in resources contained in the oxidized zones. Current Resources Coral's current NI 43-101 compliant inferred resource estimate at the Robertson property was calculated in the 2eport by Coral's independent engineering firm, Beacon Hill Consultants (1988) Ltd. ("Beacon Hill"). Gold ounces were calculated on the basis of US$1,350/oz Au and 70% Au recovery. The 0.0067 ozAu/t cut-off grade utilized to report the resource was derived from a mining cost of US$1.02/ton, process cost of US$5.00/ton and waste cost of US$1.14/ton. The mineral resources in the table below were estimated using the CIM Standards on Mineral Resources and Reserves: Zone Tons Ounces per Ton Ounces of Au (Inferred) 39A GP Oxide GP Sulphide Porphyry Oxide Porphyry Sulphide Altenburg Hill Oxide Altenburg Hill Sulphide Triplett Gulch Sulphide East Zone Sulphide Total Note: Mineral resources which are not mineral reserves do not have demonstrated economic viability. The estimate of mineral resources may be materially affected by environmental, permitting, legal, title, taxation, sociopolitical, marketing, or other relevant issues. The quantity and grade of reported Inferred resources in this estimation are uncertain in nature and there has been insufficient exploration to define these Inferred resources as an Indicated or Measured mineral resource and it is uncertain if further exploration will result in upgrading them to the Indicated or Measured mineral resource category. Preliminary Economic Assessment (“PEA”) In 2010, Coral commissioned Beacon Hill to commence a Preliminary Economic Assessment (“PEA”) that would meet the NI 43-101 standard on three of its gold deposits located on the Robertson Property.The report was finalized and made public in late January 2012 (See news release dated January 18th 2012).. In completing the study, Beacon Hill used the services of Knight Piésold Ltd., SRK Consulting (U.S.) Inc., Kaehne Consulting Ltd., Kirkham Geosystems Ltd., R. McCusker, P.Geo., and F. Wright Consulting Inc. There are a number of deposits located on the Robertson property; however, Altenburg Hill, Porphyry and Gold Pan are advanced development zones and are the subject of this PEA and based upon a combination of open pit mining methods and cyanide heap leach. MANAGEMENT DISCUSSION AND ANALYSIS FOR THEYEAR ENDEDJANUARY 31, 2013 Page 3 The results of the evaluation are as follows: Resources and Mining ● Est. inferred resources at a cut-off of 0.005 oz Au/t 78.2 million tons grading 0.0138 oz Au/t. ● In situ gold 1,080,900 oz’s ● Development period to construction decision 5 years ● Mine life 10.5 years ● Average production rate 21,300 tpd ● Ore to waste Strip Ratio
